Banke, Chief Judge.
Rosetta Wright appeals her conviction of aggravated assault by use of a knife and a broken bottle as deadly weapons.
The appellant and the victim had engaged in a long-standing dispute over the affections of a certain gentleman. One evening, they met, apparently by happenstance, at a tavern and became involved in a confrontation just outside the premises. Appellant maintained that the victim threatened to shoot her and began to pull a pistol from her purse, whereupon she (appellant) seized the purse and pistol, striking the victim in the process. Appellant denied having been armed with a knife, bottle, or other object. The victim, however, testified that the appellant attacked without provocation, using a knife and a broken bottle, and while she admitted that she carried a pistol in her purse, she stated that the weapon was unloaded and that she had neither threatened appellant nor attempted to open the purse before the attack. An eyewitness testified that appellant instigated the altercation by breaking a bottle and striking the victim several times. A police officer who arrived at the scene shortly after the incident recovered the victim’s purse, which contained an unloaded pistol. The purse was zipped closed. The victim was treated at a hospital for lacerations.
*789Decided September 4, 1985.
Kenneth D. Feldman, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Richard E. Hicks, Assistant District Attorneys, for appellee.
The sole enumeration of error is that the evidence was insufficient to support the verdict. Held:
Although the evidence was conflicting, when viewed in the light most favorable to the prosecution, we are satisfied that it was sufficient to enable any rational trier of fact to find appellant guilty as charged beyond a reasonable doubt. See generally Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Brennon v. State, 253 Ga. 240 (2) (319 SE2d 841) (1984).

Judgment affirmed.


McMurray, P. J., and Benham, J., concur.